IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

  



NO. PD-1488-12


ANTHONY WHITNEY NORMAN, JR., Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS
HARRIS COUNTY



	Per curiam.  Keasler and Hervey, JJ., dissent.


ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),
and 68.5, because it does not contain a complete copy of the opinion of the court of
appeals, and the petition exceeds 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: December 19, 2012
Do Not Publish